DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the 103 rejections have been fully considered but they are not persuasive. Applicant argues that “Melamed does not include an adhesive attachment portion that partially circumscribes the subject’s nipple and channels that traverse the adhesive attachment portion.” This is not persuasive because this is false; see the rejection below for a detailed mapping of elements.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/427,595, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is a lack of adequate support for the sensor being configured to display volumetric flow and total output volume of breast milk, measure the strength of an infant’s suckle, and permit and measure bi-directional flow, an adhesive attachment portion that partially circumscribes the subject’s nipple and removebly adheres the device to the subject’s breast, wherein total length of the inlet channel and the outlet channel is less than 4 inches, wherein the inlet channel and outlet channel transect and traverse the adhesive attachment portion, wherein the sensor comprises a self-contained power source, wherein the adhesive attachment portion comprises an adhesive bottom surface of one or more concentric rings extending radially outward, wherein the sensor is configured to measure caloric content of the breast milk, or wherein the collection portion, outlet, or faux nipple is configured to receive medicine or supplemental nutrition. Accordingly, claims 1-5 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0058361, hereinafter Melamed, in view of the Sensirion LD20 Product Flyer, hereinafter LD20 Flyer.  The flyer is listed on the Sensirion Technical download page as having a 10/2017 date.  The specific reference to this sensor in the detailed description of the present application is considered an admission that the LD20 liquid flow sensor is prior art.  
Regarding claim 1, Melamed teaches a breast milk monitoring device (nursing monitoring device 100) comprising: a top surface and a bottom surface (see Figs. 2 and 4, device has two surfaces), the bottom surface configured to be placed against a subject’s breast (Fig. 1, paras [0090] and [0113]); a breast milk collection portion that forms a cavity over the subject’s areola when the device is attached to the subject’s breast (Fig. 4, inlet space 16, paras [0113] and [0114]); a sensor (measurement unit 26)  having an inlet (inlet port 28) and an outlet (outlet port 29), the inlet being fluidly connected to the breast milk collection portion by an inlet channel (Figs. 3 and 4, inlet conduit 20, para [0090]), said sensor is configured to (i) display volumetric flow (paras [0007], [0011], [0044], [0098], [0101], [0117]) and total output volume of breast milk (paras [0098], [0101], [0117], [0126]), a faux nipple (artificial nipple 12) fluidly connected to the sensor outlet by an outlet channel (Figs. 3 and 4, outlet conduit 22); and an adhesive attachment portion that partially circumscribes the subject's nipple and removably adheres the device to the subject's breast (Figs. 1 and 4, paras [0043], [0060], [0090], [0091], the adhesive attachment portion fully circumscribes the subject’s nipple and therefore also partially circumscribes it), wherein total length of the inlet channel and the outlet channel is less than 4 inches (para [0073], inlet and outlet conduits can each be 20 mm long); and wherein the inlet channel and outlet channel transect and traverse the adhesive attachment portion (Fig. 4).
Melamed indicates at paragraph [0101] that any of variety of sensor devices, including flowmeters at line 5, may be employed as the sensor 26 to measure one or more quantities related to milk flow or quality, but Melamed does not expressly mention use of a device configured to permit and measure bi-directional flow.
However, the LD20 Flyer discloses a liquid flow sensor offering compact design, easy fluidic and mechanical integration, isolated media from contact with valuable body fluids, and highly-reliable  measurements in low flow rate environments in critical and home care.   By its construction the LD20 is configured to permit and measure bi-directional flow.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the LD20 as the sensor 26 of the nursing monitoring device of Melamed in order to reliably measure milk flow rates in the home care environment using a sensor having media that is isolated from with media that is isolated from contact with the milk.  The resulting nursing monitoring device would incorporate a sensor that is configured to permit and measure bi-directional flow. 
Regarding claim 2, Melamed as modified teaches the device of claim 1, wherein the sensor comprises a self-contained power source (Melamed para [0095]).
Regarding claim 4, Melamed as modified teaches the device of claim 1, wherein the sensor is configured to measure caloric content of breast milk (Melamed para [0117]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Melamed in view of the LD20 Flyer as applied to claim 1 above, and further in view of US 6338665, hereinafter Dawson.
Regarding claim 3, Melamed as modified teaches the device of claim 1, wherein the adhesive attachment portion comprises an adhesive bottom surface (paras [0043], [0060]).
Melamed as modified does not teach the adhesive bottom surface being one or more concentric rings extending radially outward.
However, Dawson teaches a breast cup (abstract) comprising an adhesive surface (Fig. 2, adhesive 18) of one or more concentric rings extending radially outward (Fig. 2, one ring).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Melamed, as modified in view of the LD20 Flyer, such that the adhesive bottom surface was one or more concentric rings extending radially outward, as taught by Dawson, in order to prevent moisture from entering or leaving (Dawson, Col. 3, lines 53-58).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Melamed in view of the LD20 Flyer as applied to claim 1 above, and further in view of US 2004/0182813, hereinafter Gilmore.
Regarding claim 5, Melamed as modified teaches the device of claim 1, but does not teach wherein the collection portion, outlet, or faux nipple is configured to receive medicine or supplemental nutrition.
However, Gilmore teaches a faux nipple that is configured to receive supplemental nutrition (Fig. 6, breast shield 50 contains fluid passageway 70 which can receive supplemental feeding tube 72, para [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Melamed, as modified in view of the LD20 Flyer, such that the collection portion, outlet, or faux nipple is configured to receive medicine or supplemental nutrition, as taught by Gilmore, as a combination of prior art elements according to known methods to yield the predictable result of administering supplemental nutrition to an infant. (Examiner’s note: the system of Melamed is capable of displaying the amount of supplementary nutrition provided to the infant (Melamed para [0117]) and recommending whether supplements or medication should be given to the infant (Melamed, para [0131])). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791